Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-7, 11-13, 15-21, 23, 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose vent opening sized such that fluid pressure in a predetermined fluid pressure so as to prevent said first and second valve components from disengaging in combination with other limitations of claims 1 or 7.
The prior art fails to disclose the first and second valve components of the pressure regulator valve of equal length in combination with other limitations of claims 6 or 12.
The prior art fails to disclose a vent opening in a land of one of the first and second valve components of the pressure regulator valve in combination with other limitations of claim 13.
The prior art fails to disclose inner diameter of valve bore wide enough to allow pivoting of one of the first and second valve components on said fulcrum in combination with other limitations of claim 21.
The prior art fails to disclose size of vent opening selected such that fluid pressure in valve component does not exceed a predetermined fluid pressure so as to prevent said first and second valve components from disengaging from each other in combination with other limitations of claim 23.
In addition to previously cited prior art, Bouvet et al (4316599),  Sturman (5251659) and Miki et al (5947155) disclose related pressure regulation devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753